—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered *220March 31, 1998, convicting defendant, after a nonjury trial, of manslaughter in the first degree, and sentencing him to a term of 10 to 20 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence established that the fatal injuries were inflicted by defendant and not by the deceased child’s mother. The evidence also warranted the conclusion that defendant intended to cause serious physical injury to the child, and not just to quiet her, when defendant struck the child in the abdomen with such force as to lacerate her liver and bruise her internal organs. The record fails to support defendant’s assertion that the prosecutor’s summation contains a concession to the contrary.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Tom, Andrias and Marlow, JJ.